NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 14-4184
                                     ______________

                                  DEBORAH L. SHINE,
                                              Appellant

                                             v.

                        BAYONNE BOARD OF EDUCATION;
                               JOHN DOES 1-5;
                               JANE DOES 1-5
                               ______________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 2-13-cv-02784)
                      District Judge: Honorable Susan D. Wigenton
                                      ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 25, 2015

             Before: CHAGARES, KRAUSE, and BARRY, Circuit Judges

                               (Filed: September 22, 2015)
                                     ______________

                                        OPINION*
                                     ______________

       *
       This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge:

       Deborah Shine appeals the dismissal with prejudice of her employment

discrimination and constitutional claims against the Bayonne Board of Education (the

“Board”), as well as the subsequent grant of sanctions against her attorney.1 Because

Shine’s claims were time barred and her counsel compelled the Board to engage in

wasteful, needless, and avoidable litigation, we will affirm.

  I.   Background

       Because we write primarily for the parties, we recite only those facts necessary to

our conclusion. From 2005 to 2009, Shine served in various teaching and administrative

capacities for the Board. She was then granted a year-long leave of absence and returned

to the Board as a special education teacher for the 2010-11 school year. Upon her return,

she sent a detailed letter to the Superintendent of Schools, alleging that the Board had

failed to promote her to a permanent administrative position because of her sex and race.

Though her letter was forwarded to the U.S. Equal Employment Opportunity

Commission (“EEOC”), she neither filed a formal charge of discrimination nor received a

right to sue letter.

       Shine alleges that at intermittent periods during the 2010-11 school year, she

served as acting principal at her school, but unlike similarly situated male employees, she




       1
       The District Court had jurisdiction to hear the case under 28 U.S.C. §§ 1331 and
1367. We have jurisdiction to hear the appeal under 28 U.S.C. § 1291.
                                             2
was not compensated for this additional work. Shine submitted a letter of resignation to

the Board on March 3, 2011, and worked her last day on May 6, 2011.

       Shine brought suit in the District Court for the District of New Jersey on April 30,

2013, alleging violations of the First and Fourteenth Amendments under 42 U.S.C. §

1983, Title VII of the Civil Rights Act of 1964, the Equal Pay Act (“EPA”), Title IX of

the Education Amendments of 1972, and the Conscientious Employment Protection Act

(“CEPA”), as well as common law claims of constructive discharge and breach of the

implied covenant of good faith and fair dealing. Shine withdrew her CEPA claim and the

Board moved to dismiss all remaining causes of action except the breach of implied

covenant of good faith and fair dealing claim, arguing that they were time barred. The

District Court largely agreed, dismissing all but the Title VII claim and providing Shine

thirty days to amend. The Court also ordered that when filing her amended complaint,

Shine needed to plead that she exhausted her Title VII administrative remedies. Finally,

the Court also ordered that to the extent Shine believed she was underpaid as a result of

discrimination, she needed to specifically allege when such underpayment occurred.

       In the first step of a concerning pattern, Shine’s counsel late filed a largely

identical First Amended Complaint (“FAC”) that did not attempt to remedy the myriad

deficiencies noted by the District Court and that even included the CEPA claim Shine’s

counsel previously had withdrawn. In response, the Board made numerous requests to

Shine’s counsel that he remedy his error, and Shine’s counsel admitted the filing was a

mistake and agreed to withdraw the pleading. Despite these promises, however, he never

                                              3
did so. Thus, thirty-five days after initially notifying Shine’s counsel of the deficient

FAC, and after repeatedly warning him that it would move for sanctions if the filing was

not withdrawn, the Board moved to strike and requested sanctions in the amount of the

fees and costs it incurred in doing so.

       Continuing his troubling course of conduct, Shine’s counsel late filed his response

to the Board’s motion. In doing so, some fifty-five days after first being notified of his

error, he effectively withdrew the FAC by attaching a proposed Second Amended

Complaint (“SAC”) and requesting leave to file it. Though the SAC put forward new

claims under the Employee Retirement Income Security Act (“ERISA”) and the New

Jersey Wage Payment Law (“NJWPL”), it again made few substantive additions and

again failed to plead administrative exhaustion under Title VII.

       The District Court denied leave to amend, finding the SAC procedurally deficient

and substantively futile. It dismissed with prejudice the § 1983 and discrimination

claims, and dismissed without prejudice the breach of implied covenant of good faith and

fair dealing, NJWPL, and ERISA claims.2 The District Court then granted the Board’s

motion for sanctions, awarding it fees and costs as a result of Shine’s counsel’s failure to

withdraw an admittedly deficient, repetitive, and unresponsive pleading. Pursuant to the




       2
           Shine does not appeal the dismissal of these claims.
                                               4
instructions of the District Court, the Board submitted a certification of its costs. Shine’s

counsel did not respond, and the Court granted sanctions in the amount of $12,132.11.3

II.    Discussion

       Shine’s briefing is not a model of clarity. It appears, however, that she argues,

first, that the § 1983 and discrimination claims in the SAC were not futile; second, that

the District Court erred in sanctioning her attorney; and third, that the District Court

should have recused itself due to a perceived conflict. We address these issues in turn,

reviewing the first two for abuse of discretion, see Great W. Mining & Mineral Co. v.

Fox Rothschild L.L.P., 615 F.3d 159, 163 (3d Cir. 2010) (leave to amend); DiPaolo v.

Moran, 407 F.3d 140, 144 (3d Cir. 2005) (sanctions), and the third for plain error, see

Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 166 (3d Cir. 2004).

           A. Denial of Leave to Amend

       Shine first argues that the District Court abused its discretion in failing to allow

her SAC. We disagree. After a party has amended its complaint once, it may do so again

“only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). While leave to amend should be granted freely, a court may deny a motion to

amend where there is “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of



       3
         The District Court ordered that sanctions be lodged against Shine’s counsel,
rather than Shine.
                                              5
the amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Budhun v. Reading

Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014). A claim is futile “if the amended

complaint would not survive a motion to dismiss for failure to state a claim.” Budhun,

765 F.3d at 259. And a complaint, in turn, fails to state a claim where a plaintiff fails “to

plead ‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here the District Court correctly

found that, considering the allegations of the SAC along with the indisputably authentic

documents upon which the complaint was based, see Pension Benefit Guar. Corp. v.

White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993), Shine failed to state a claim.

       Shine’s § 1983, Title IX, and Title VII claims center around the failure of the

Board to provide her with a permanent administrative position prior to her leave of

absence.4 Because § 1983 and Title IX have no statute of limitations, such claims must

be brought pursuant to New Jersey’s two-year statute of limitations for personal injury

torts. See Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010); Bougher v. Univ.

of Pittsburgh¸882 F.2d 74, 77-78 (3d Cir. 1989). That limitations period “begins to run[]

‘when the plaintiff knew or should have known of the injury upon which its action is

based.’” Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009) (quoting Sameric Corp. v. City


       4
        To the extent Shine also alleges an ongoing hostile work environment or
constructive discharge, her complaint utterly fails to provide sufficient factual
underpinnings for such a claim. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will
not do[.]”) (second alteration in original).
                                               6
of Phila., 142 F.3d 582, 599 (3d Cir. 1998)). Here the limitations period began to run, at

the latest, on August 26, 2010, when Shine provided her detailed allegations of

discrimination to the Superintendent of Schools. Her claims, brought more than two

years later, therefore fail as a matter of law.5

       Shine’s EPA claim, based upon her allegation that she was not properly

compensated when she intermittently assumed administrative duties, similarly fails.

The two-year limitations period for a violation of the EPA begins when a plaintiff

receives her last offending paycheck. See Cardenas v. Massey, 269 F.3d 251, 257 (3d

Cir. 2001). Thus, Shine must have received her last offending paycheck after April 30,

2011—the very end of her tenure with the Board—in order for her claim to survive.6 But

although given numerous opportunities to specify when this unequal pay occurred, she



       5
          Shine’s argument that her claims are saved by the continuing violations doctrine
is without merit. The continuing violations doctrine allows a plaintiff in limited
circumstances to pursue a claim for discriminatory conduct that is otherwise time barred
if at least one act that constitutes the ongoing claim falls within the applicable limitations
period. See Mandel v. M & Q Packaging Corp., 706 F.3d 157, 165-66 (3d Cir. 2013). A
discrete act, however, like Shine’s failure to promote claim, does not qualify for relief
under the doctrine. See id. at 165.
       6
         Shine did not adequately plead that the Board committed a willful violation that
would extend the EPA’s statute of limitations to three years. 29 U.S.C. § 255(a). A
violation is willful if the employer “knew or showed reckless disregard for the matter of
whether its conduct was prohibited.” McLaughlin v. Richland Shoe Co., 486 U.S. 128,
133 (1988). Shine pleaded no facts plausibly alleging that the Board acted with
knowledge or reckless disregard of its legal obligation, and instead stated in a conclusory
fashion that “Defendant violated the Equal Pay Act when it compensated Plaintiff [at] a
rate of pay substantially below that paid to male counterparts, whose positions required
the performance of substantially equal work.” App. A216.
                                               7
failed to do so, and the District Court thus did not abuse its discretion when it denied

leave to amend.

       Finally, while there were a number of bases for it do so, the District Court

properly found Shine’s Title VII claims futile for failure to exhaust her administrative

remedies. Title VII requires a plaintiff to file a charge of discrimination with the EEOC

within 180 days of the alleged discriminatory practice, or 300 days where there was an

appropriate cross-filing of a charge with a state agency. See Burgh v. Borough Council of

Borough of Montrose, 251 F.3d 465, 472 (3d Cir. 2001). Failure to exhaust

administrative remedies is generally fatal to a Title VII claim. See, e.g., Webb v. City of

Phila., 562 F.3d 256, 262-63 (3d Cir. 2009). Shine does not dispute that she failed to

exhaust her administrative remedies, and thus the District Court properly found that she

failed to state a claim.7

           B. Grant of Sanctions

       The District Court was also within its discretion to sanction Shine’s counsel under

Rule 11. Rule 11 “is intended to discourage pleadings that are frivolous, legally

unreasonable, or without factual foundation, even though the paper was not filed in

subjective bad faith.” Lieb v. Topstone Indus. Inc., 788 F.2d 151, 157 (3d Cir. 1986)


       7
        Shine focused much of her brief on whether or not administrative remedies need
to be exhausted under Title IX, rather than Title VII. While it is true that Title IX has no
such requirement, the District Court clarified for Shine that she needed to plead that she
exhausted her Title VII claim. In any event, both Shine’s Title VII and Title IX claims
were time barred as a matter of law. See supra at 6-8.


                                              8
(internal quotation marks omitted). Shine argues that her counsel’s submission of the

nearly identical FAC was accidental. So it may have been. It is clear, however, that the

District Court did not impose sanctions for counsel’s inadvertent filing, but rather for his

repeated refusal to withdraw an admittedly deficient document, despite numerous

promises to do so. The District Court rightly determined that as a result of this conduct,

the Board was forced to file a motion to strike a document that all parties long understood

was deficient. Rule 11 sanctions are meant to deter precisely this form of redundant and

avoidable litigation, and these sanctions were appropriately tailored by the District Court

to the specific costs incurred by the Board in moving to strike. See Doering v. Union Cty.

Bd. of Chosen Freeholders, 857 F.2d 191, 193 (3d Cir. 1988) (stating that Rule 11

“provides for compensation to defendants to reimburse them for legal fees that they

should not have been forced to incur”).

          C. Recusal

       Shine’s final argument, that the District Court should have disclosed and recused

itself based on an alleged social relationship between the District Judge and an individual

who happens to share real estate with the President of the Board, fares no better.

       Section 455(a) of Title 28 of the United States Code provides that “any . . . judge .

. . of the United States shall disqualify [herself] in any proceeding in which [her]

impartiality might reasonably be questioned.” The test for recusal is “whether a

reasonable person, with knowledge of all the facts, would conclude that the judge’s

impartiality might reasonably be questioned.” In re Kensington Int’l, Ltd., 368 F.3d 289,

                                              9
296 (3d Cir. 2004) (internal quotation mark omitted). Where, as here, a party raises a

recusal argument for the first time on appeal, we review the District Court’s decision not

to recuse for plain error. See Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155,

166 (3d Cir. 2004).

       Upon a careful review of the record, and in view of the indirectness and

remoteness of the relationship alleged, we find nothing that would lead a reasonable

person to question the District Court’s impartiality. See In re Kensington, 368 F.3d at

296; see also Cheney v. U.S. Dist. Ct., 541 U.S. 913, 916 (2004) (Scalia, J.) (in chambers)

(noting that friendship, without more, is ordinarily not a grounds for recusal).

Accordingly, the District Court did not plainly err in its failure to disclose or to recuse

sua sponte.

                                            ***

       For the above stated reasons, we will affirm the District Court’s Orders dismissing

Shine’s § 1983 and discrimination claims with prejudice and sanctioning Shine’s counsel.

Finding no error whatsoever, we will also affirm the District Court’s decision not to sua

sponte recuse itself from this matter.




                                              10